.      I




                                                NEY       GENE=


                                 AUSTIN.       TEXAS      78711




                                       April    4, 1974



    The Honorable     Clayton  T. Garrison                        Opinion   No.     H-   271
    Executive   Director
    Texas Parks     & Wildlife Department                         Re:      Restrictions    on
    John H. Reagan Building                                       appropriation       to Parks and
    Austin,   Texas 78701                                         Wildlife    Department     for
                                                                  grants to cities and counties
                                                                  for ‘,beach cleaning and main-
    Dear    Mr.   Garrison:                                       tenance

            You have    asked:

                           “Is the Parks      and Wildlife  Department
                   limited    by the provisions     of the current appro-
                   priations    bill and the appropriations      bill for
                   FY 74 and FY 75 to a maximum            payment of
                   $50,000 for any single grant subject to equal
                   matching     by cities or counties for maintenance
                   and clearing      of Public beaches and to $200,000
                   total state expenditure?       ”

            Item 20 of the appropriation          for the Parks and Wildlife             Department
    (Acts   1973, 63rd Leg.,   ch. 659,         p. 1786, at 2007) provides:

                   “20. For payment to cities and          1974                   1975
                        counties for maintenance      and
                        cleaning   of Public beaches
                        NTE$50,000      for any single
                        grant,   subject to equal match-
                        ing and contingent    upon there
                        being no admission     fees
                        charged for entry onto such
                        public beaches                    200,000             200,000”




                                                pa 1267
The Honorable         Clayton   T.   Garrison,    page    2   (H-271)




        Article     5415d-1,    $ 7, Vernon’s     Texas   Civil   Statutes,   provides   in
part:

                          “Sec.    7. (a) From the appropriation     available
                  therefor,     the Parks and Wildlife    Department   shall
                  from time to time pay to each county or city which
                  has its application     approved  under Section 3 of this
                  Act, an amount hereinafter       referred   to as the ‘state
                  share, ’ . . . .

                         “(c) No county or city shall receive       as its ‘state
                  share’ a sum greater      than two-thirds    of the amount
                  such county or city expends for the purpose of clean-
                  ing and maintaining     public beaches within its jurisdic-
                  tion during the state fiscal year for which reimburse-
                  ment is sought.      The Department     shall allocate   the
                  ‘state share’ to eligible    counties and cities,    taking
                  into account the frequency      with which public beaches
                  within the jurisdiction    of such counties and cities are
                  used. ”

        It is clear that an auoronriation
                                  . .   .        bill may not be a vehicle      for amend-
ing or enacting      general    law.    Texas Constitution,     Article    3, $35; Moore
V. Sheppard,       192 S.W.2d 559 (Tex.      1946).    The type of incidental     provisions
or riders     which may be included in an appropriations             bill was ably and
exhaustively      discussed    in Attorney    General   Opinions    V-1253 and V-1254
(1951).    Attorney    General     Opinion  V-1254   states  at page    8 that:

                         “With special      regard  to what incidental     provisions
                  may be included within a general         appropriation     bill, our
                  Texas courts have not stated a general           rule.   However,
                  from statements        as to what may not be included and from
                  numerous      opinions of the Attorney     General,    we believe     the
                  rule may be stated generally        as follows:     In addition to
                  appropriating      money and stipulating     the amount,      manner,
                  and purpose of the various       items of expenditure,        a general
                  appropriation      bill may contain any provisions       or riders




                                             p.   1268
.     -




    The Honorable     Clayton   T.   Garrison,      page   3   (H-2’71)




                  which detail,       limit,    or restrict  the use of the funds
                  or otherwise       insure that the money is spent for the
                  required     activity    for which it is therein appropriated,
                  if the provisions        or riders    are necessarily     connected
                  with and incidental         to the appropriati,on    and use of ~the
                  funds, and provided           they do not conflict    with general
                  legislation.    ”

            The $200,000 limit on state expenditures         for beach cleaning      grants
    and the $50,000 maximum           payment to any single grantee-are      clearly
    permissible     limits of the amount of ‘expenditures.        The requirement       that
    grants be allocated      on a fifty-fifty  matching basis does not conflict       with
    the statutory     mandate that “no county or city shall receive       as its ‘state
    share’ a sum greater        than two-thirds   of the amount such county or city
    expends for the purpose of cleaning and maintaining            public beaches.      . . . ”
    The restriction      contained   in the Appropriations    Act clearly  is consistent
    with this language of article        5415d-1, 5 7(c), and is merely   a means of
    detailing   or limiting    the use of funds.

            Therefore,   your first question  is answered          in the affirmative.
    Your second question was premised        on a negative          response    to your    first
    question,   and it is unnecessary   to consider  it.

                                                  SUMMARY

                         The restrictions     expressed    in the appropriation
                  to the Parks and Wildlife       Department    for grants to
                  counties and cities for beach cleaning         and maintenance
                  are not invalidated     by Article   5415d-1, Vernon’s     Texas
                  Civil Statutes.

                                                               Very   truly    yours,
                                                           n



                                                               Attorney       General   of Texas




                                                 pe 1269
The Honorable    Clayton   T.   Garrison,        page   4   (H-271)




         ED:


                           h

           v--T\/-         q
LAR       .’ YOR   , %irst      ssistant




%A
DAVID M. KENDALL,
Opinion Committee
                           Chai   man




                                           p.   1270